PER CURIAM:
Claimant was transferred from the Moundsville institution to the Martinsburg institution on July 10, 1986. At that time his personal property was inventoried and placed in a holding cell. *161Upon his return on July 11, 1986, he discovered that a number of items were missing. He seeks $356.44 which amount represents the value of the lost property.
Claimant testified that the missing items included: NuBalance sneakers, Stetson eye glasses, two Reebok sweat pants, and two Reebok sweat tops, and two pairs of Nike shorts. Respondent's counsel admits that the value of the property equals $270.00. Claimant was unable to submit receipts or cancelled checks for confirmation of the worth of the items. He stated that he lost everything at the time of his arrest.
Respondent’s counsel asserted that the value of the eye glasses was less than the amount stated. The clothing is at least four months old, and the value of the clothing should be reduced accordingly due to its age.
It is the opinion of the Court that respondent's counsel failed to present evidence of the value of the disputed items, with the exception of the statement concerning the age of the items. The Court finds that the fair value of the items is $300.00; therefore, the Court makes an award to claimant in the amount of $300.00.
Award of $300.00.